COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00108-CV


JOSEPH SAADE                                                      APPELLANT

                                          V.

CHRISTIAN BAIRD                                                    APPELLEE


                                      ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Agreed Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: June 12, 2014

      1
       See Tex. R. App. P. 47.4.